Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 1 of 17




                 Exhibit 1
            Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 2 of 17

                                                                                                            US008149776B2


(12) United States Patent                                                                (10) Patent No.:                     US 8,149,776 B2
       Steudle et al.                                                                    (45) Date of Patent:                           Apr. 3, 2012

(54) METHOD, APPARATUS AND COMPUTER                                                         7.286,847 B2       10/2007 Ozluturk et al. .............. 455,522
        PROGRAM PROCEDURES
        CHANNEL FOR USEREQUIPMENT ACCESS                                               (SSR.
                                                                                      gas: A. 39    Ar
                                                                                              3s. Senegger et al. r. 233
                                                                                                                     233;
                                                                                      2010/0309877 A1* 12, 2010 D                    ic et al. ....... 370,331
(75) Inventors: Ville O. Steudle, Turku (FI); Juho                                                                  amnjanovic et a
                Mikko Oskari Pirskanen, Tampere (FI);                                               OTHER PUBLICATIONS
                       Ladislav Kusnyer, Salo (FI); Sami P.                          3GPP TS 25.331 V8.20
                                                                                                       2.0 (Mar. 2008), 3re Generation Partnership
                       Hakala, Oulu (FI); Jukka T. Vikstedt,                         Project: Technical Specification Group Radio Access Network:
                       Oulu (FI); Harri Matti Johannes Valio,                            ject            p                p      M               s
                       Kammenniemi (FI); Markku Juhani                               Reft
                                                                                     pp. 1-51, p. 28-ZSO, p.
                                                                                                               stf-f ZU.Protocol Specification (Release 8),
                       Tarkiainen, Oulu (FI)                                         3GPP TS 25.211 V8.0.0 (Mar. 2008), 3 Generation Partnership
                                                                                     Project; Technical Specification Group Radio Access Network;
(73) Assignee: Nokia Corporation, Espoo (FI)                                         Physical Channels and Mapping of Transport Channels onto Physical
(*) Notice:            Subj ect to any disclaimer, the term of this                  Sysis; PP's R is 3' Generation Partnership
                       patent is extended or adjusted under 35                       Project; Technical Specification Group Radio Access Network;
                       U.S.C. 154(b) by 499 days.                                    Physical Layer Procedures (FDD) (Release 8), pp. 1-87.
(21) Appl. No.: 12/454,053                                                           * cited by examiner
 22) Filed:
(22)                   Mawy 12,
                             A, 2009                                                 Primaryy Examiner — Afsar M. Oureshi
                                                                                     (74) Attorney, Agent, or Firm — Harrington & Smith
(65)                      Prior Publication Data
        US 2010/O290408A1                   Nov. 18, 2010                            (57)                        ABSTRACT
                                                                                     Access to a wireless network is attempted by sending on a
(51) Int. Cl.                                                                        random access channel RACH at a first transmit power a first
     H0474/00                 (2009.01)                                              preamble comprising a signature sequence that is randomly
     H04B 7/26                (2006.01)                                              selected from a set of signature sequences. After the access
     H04B 700                 (2006.01)                                              attempt from sending the first preamble is determined unsuc
(52) U.S. Cl. ........ 370/329; 370/335; 370/342; 375/145;                           cessful, access to the wireless network is re-attempted by
                                                   455/522                           sending on the RACH at a second transmit power a second
(58) Field of Classification Search .......... 370/230 278,                          preamble comprising a signature sequence, in which the sec
                   370/320 342, 491; 375/145, 146, E1.008;                           ond transmit power is no greater than the first transmit power.
                     713/320: 455/13.4, 69,127.5, 517,522                            Embodiments variously combine different options: the sig
        See application file for complete search history.                            nature sequences of the first and second preambles are each
                                                                                     randomly selected separately, or the signature sequence of the
 56
(56)                     References Cited                                            first ppreamble is re-used in the second ppreamble; the first and
                                                                                     second transmit powers are each equal to an initial transmit
                 U.S. PATENT DOCUMENTS                                               power, or the second transmit power is the initial power and
       7,117,004 B2       10/2006 Ozluturk et al. .............. 455,522             less than the first transmit power.
       7,126,930 B2 * 10/2006 Panka et al. ................. 370,335
       7, 190,966 B2       3/2007 Ozluturk et al. .............. 455,522                             20 Claims, 7 Drawing Sheets


                                                           416,            426,           436,
                                                        NO RECENE)    NOT RECEIVED     ACQUISITON
                                                           ----            ---
                                                                                       INDICATOR


                               DOWNUNK
                              (RX FORUE)
                                  40
                                                414, ACCESS          424
                                                   SO


                                UPINK        PREAMBLE
                              (TX FOR
                                  402
                                      UE)                                                           440, PRACH MESSAGE PART




                                             410, ACCESS
                                                SOT
Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 3 of 17
Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 4 of 17
Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 5 of 17
    Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 6 of 17


U.S. Patent                                            US 8,149,776 B2




          |-)
     Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 7 of 17


U.S. Patent            Apr. 3, 2012      Sheet 5 of 7               US 8,149,776 B2



       ATTE PT ACCESS TO A WIRELESS NETWORK BY SENDING ON THE RACHAT-502
       A S TX POWER A FIRST PREAMBLE COMPRISING A SIGNATURE SEQUENCE

                           NO ACCESS INDICTOR RECEMED 504

           SEND ON THE RACHAT A SECOND TRANSMT POWER A SECOND              506
           PREAMBLE COMPRISING A SIGNATURE SEQUENCE, IN WHICH THE
           2 TX POWER(= 1st TX POWER
                                                                        512
      1 PREAMBLE SIGNATURE                     1st TX POWER=2" TX POWER-Pinit
      SEQUENCE AND 2" PREAMBLE
      SIGNATURE SEQUENCE ARE EACH
      RANDOMLY GENERATED                  L1st TX POWER>2nd TX POWER-514
     RE-USE FOR 2"PREAMBLE THE                     2"TX POWER=Pit
     RANDOMLY GENERATED SIGNATURE
     SEQUENCE OF THE 1 PREAMBLE
                           No ACCESS INDICTOR RECENED-516
             SEND ON THE RACH A 3' PREAMBLE COMPRISING ASIGNATURE -518
            SEQUENCE AT 3 TX POWER>1st TX POWER AND>2nd TX POWER

  RE S E   RACH-524



                                                                     522
    Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 8 of 17


U.S. Patent             Apr. 3, 2012   Sheet 6 of 7               US 8,149,776 B2




                                                                             91"LENAJBIN/
                                                          OLH(S)EXHOM1IE0N

        SL'XEÀTJOMHIN
                           OdN0|OND-
                                                      |
                                                      G
    Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 9 of 17


U.S. Patent       Apr. 3, 2012    Sheet 7 Of 7         US 8,149,776 B2



       ##7
         Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 10 of 17


                                                              US 8,149,776 B2
                                  1.                                                                       2
      METHOD, APPARATUS AND COMPUTER                                       corresponds. While the example shows three preambles, this
     PROGRAM FOR USEREQUIPMENT ACCESS                                      is not to be seen limiting, and there can be one up to a
               CHANNEL PROCEDURES                                          network-configured maximum number of preambles,
                                                                           depending on channel conditions.
                    TECHNICAL FIELD                                           In general, the transmit power that the UE uses on the
                                                                           PRACH for the first preamble is set by higher layers. As
   The exemplary and non-limiting embodiments of this                      currently set forth in 3GPP TS 25.214 at section 6.1, the UE
invention relate generally to wireless communication sys                   randomly selects a signature set (e.g., a CAZAC sequence for
tems, methods, devices and computer programs and, more                10
                                                                           LTE-specific implementations) and sets the transmit power
specifically, relate to access procedures by which a user                  for its initial access attempt on the PRACH to a commanded
equipment accesses a wireless network.                                     preamble power set by higher layers (shown as Pat FIG. 2).
                       BACKGROUND
                                                                           If the UE finds no positive or negative acquisition indicator on
                                                                           the AICH that corresponds to the slot at which the UE sent its
  Various abbreviations that appear in the specification and/         15   first preamble on the PRACH at power P, the UE then
or in the drawing figures are defined as follows:                          randomly selects another signature sequence and as shown at
                                                                           FIG.2 re-attempts access using an increased power, where the
                                                                           increase is given as a power ramp step Po. The UE continues
                                                                           these transmissions, repeatedly using a different sequence
3GPP            third generation partnership project                       and increasing transmit power by the ramp step until either it
AIAICH          acquisition indicator acquisition indicator channel        finds the acquisition indicator at the corresponding slot of the
CAZAC           constant amplitude Zero autocorrelation
                (e.g., Zadoff-Chu sequence)                                AICH or its counter hits a maximum, which may or may not
DL              downlink                                                   be three as in this example. Once the UE receives its acqui
EUTRAN          evolved UTRAN (also referred to as LTE or 3.9G)            sition indicator on the AICH, then as can be seen at FIG. 2 the
GSM             global system for mobile telecommunications
LTE             long term evolution                                   25   UE can send the message part of the PRACH.
MME             mobility management entity                                    There are several problems seen with the above approach.
Node B
PC
                base station
                power control
                                                                           As seen at FIG. 2, when the first preamble does not result in
PRACH           physical random access channel                             the acquisition indicator being received at the UE, the UE
RACH            random access channel                                      must repeat the process with new signature sequence and
UE              user equipment                                        30   increased power P+Po. If there is a reception problem at the
UL              uplink                                                     BS, or if there is interference in the first-sent preamble, then
UTRAN           universal terrestrial radio access network
WCDMA           wideband code division multiple access
                                                                           the second-sent preamble represents needless power con
                                                                           sumption at the UE, which is a consideration with portable
                                                                           electronic devices. Also with the second-sent preamble there
   The following 3GPP specifications are relevant to these            35   is an added computational complexity for the UE which needs
teachings:                                                                 to map the randomly generated sequence used in each pre
   TS 25.211, v8.4.0 (2009-03) Physical channels and map                   amble to the corresponding slot in the AICH at which the UE
      ping of transport channels onto physical channels                    looks for its acquisition indicator. These teachings are
      (RACH at section 4.1.2.4: PRACH at section 5.2.2.1;                  directed toward addressing at least some of the above con
      and AICH at section 5.3.3.7);                                   40 CS.
   TS 25.214, v8.5.0 (2009-03) Physical layer procedures
      (PRACH at section 5.1.1; and physical random access                                           SUMMARY
      procedures at Section 6.1);
   TS 25.331, V8.2.0 (2008-03) Radio Resource Control                         In accordance with one example embodiment of the inven
      (PRACH selection at section 8.5.17).                            45   tion is a method that includes attempting access to a wireless
Similar teachings for E-UTRA are in technical specifications               network by sending from a transmitter on a random access
(TS) bearing a leading 36 series number.                                   channel at a first transmit power a first preamble comprising
   As an overview and example of network access procedures                 a signature sequence that is randomly selected from a set of
for the WCDMA system, reference is made to FIGS. 1A and                    signature sequences; and responsive to determining that the
1B, of which FIG. 1B is reproduced from FIG. 4 of 3GPP TS             50   access attempt from sending the first preamble was unsuc
25.211 (v. 8.0.0) at section 5.2.2.1.1. Briefly, the UE seeking            cessful, re-attempting access to the wireless network by send
access to the system transmits on a RACH a first preamble to               ing from the transmitter on the random access channel at a
an access node (base station) and listens on an acquisition                second transmit power a second preamble comprising a sig
indicator channel AICH for a corresponding acquisition indi                nature sequence, in which the second transmit power is no
cator AI. If that AI is not received, the UE tries again by           55   greater than the first transmit power.
transmitting a second preamble and again listens for a corre                  In accordance with another example embodiment of the
sponding AI. In the example, this continues a third time, at               invention is an apparatus that includes a processor and a
which FIG. 1A shows that an AI corresponding to the third                  transmitter. The transmitter is configured to attempt access to
preamble is received by the UE. Only after receiving that AI               a wireless network by sending on a random access channel at
does the UE then transmit what is termed the message part of          60   a first transmit power a first preamble comprising a signature
its access message. The preambles and message parts are                    sequence that is randomly selected from a set of signature
shown also at FIG. 1B. Generally, each of those three pre                  sequences. The processor is configured to determine that the
ambles uses a signature sequence that the UE randomly gen                  access attempt from the first preamble was unsuccessful, and
erates for each of the different preambles. This avoids differ             responsive to that determining, the processor is configured to
ent UEs attempting access over the same RACH from reading             65   cause the transmitter to re-attempt access to the wireless
the AI from the other UE, since the AI is mapped to the                    network by causing the transmitter to send on the random
signature sequence used in the preamble to which the AI                    access channel at a second transmit power a second preamble
         Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 11 of 17


                                                     US 8,149,776 B2
                              3                                                                    4
comprising a signature sequence, in which the second trans               FIG. 6B is a more particularized block diagram of a user
mit power is no greater than the first transmit power.                 equipment such as that shown at FIG. 6A.
   In accordance with yet another example embodiment of the
invention is a computer readable memory storing a program                               DETAILED DESCRIPTION
of instructions that when executed by a processor result in       5
actions that comprise: attempting access to a wireless net                In the specific examples given below are several
work by sending on a random access channel at a first transmit         approaches to resolving the problem of no access from an
power a first preamble comprising a signature sequence that is         initial transmission by the UE of its preamble transmission on
randomly selected from a set of signature sequences; and               the PRACH. They may be used singly or in various combi
responsive to determining that the access attempt from send       10   nations, and are Summarized as follows:
ing the first preamble was unsuccessful, re-attempting access             The initial access attempt on PRACH is at a transmit power
to the wireless network by sending on the random access                      increased over the initial power indicated by higher lay
channel at a second transmit power a second preamble com                     ers (e.g., at P+Po instead of at P.).
                                                                          The signature sequence(s) used for Subsequent access
prising a signature sequence, in which the second transmit        15         attempts after the first access attempt are statically
power is no greater than the first transmit power.                           assigned rather than randomly selected by the UE.
   In accordance with still another example embodiment of                 Relevant to the first point above, the inventors have deter
the invention is an apparatus that includes processing means           mined that too often the UE's first access attempt is unsuc
and a sending means. The sending means is for attempting               cessful, so increasing the power at which that initial PRACH
access to a wireless network by transmitting, on a random              access attempt over the power indicated by higher layers P,
access channel at a first transmit power, a first preamble             should improve the success rate. It is still possible that in
comprising a signature sequence, which the processing                  Some instances that initial access attempt may be unsuccess
means randomly selects from a set of signature sequences.              ful. In that case, any second attempt by the UE at network
The processing means is also for determining that the access           access that may be necessary is, according to certain exem
attempt from the first preamble was unsuccessful, and respon      25   plary embodiments of the invention, at a transmit power that
sive to that determining is for causing the sending means to           is no greater than the initial access attempt. Specifically in the
re-attempt access to the wireless network by causing it to             second and fourth embodiments detailed below, the UE's
transmit on the random access channel at a second transmit             transmit power for the second preamble is less than the UE's
power a second preamble comprising a signature sequence, in            transmit power for the first preamble.
which the second transmit power is no greater than the first      30      Relevant to the second point above, in certain exemplary
transmit power. In a specific exemplary embodiment, the                embodiments the UE randomly generates a signature
processing means comprises at least one processor, the send            sequence as normal for the first preamble transmission, and in
ing means comprises a transmitter, and the apparatus com               the event the UE needs to send another preamble transmission
prises a portable handheld user equipment.                             because it did not see an acquisition indicator at the mapped
   These and other aspects are detailed below with more           35   portion of the AICH, the UE then re-uses the signature
particularity.                                                         sequence it previously generated which was already used in
                                                                       the first preamble transmission.
      BRIEF DESCRIPTION OF THE DRAWINGS                                  Various combinations of those two points above lead to
                                                                       four different embodiments for the first two PRACH
  The foregoing and other aspects of the exemplary embodi         40   attempts. These are exemplary and non-limiting; other varia
ments of this invention are made more evident in the follow            tions will be readily apparent within these teachings. In a first
ing Detailed Description, when read in conjunction with the            exemplary embodiment, the signature sequences for each of
attached Drawing Figures.                                              the first and second access attempt is random and the power
  FIG. 1A is a signalling diagram representing initial net             for the first and second access attempt is the same at P. In
work access by a UE in a WCDMA system showing three               45   a second exemplary embodiment, the signature sequences for
preamble transmissions before the user equipment receives              each of the first and second access attempt is random and the
an acquisition indicator.                                              power for the first access attempt is higher than the initial
  FIG. 1B reproduces FIG.4 from section 5.2.2.1.1 of 3GPP              power indicated by higher layers (e.g., P+P) while the
TS 25.211 (ver 8.0.0), Overall structure of random-access              powerfor the second access attempt is lower, say for example
transmission.                                                     50   at the initial power indicated by higher layers P. In a third
   FIG. 2 is a schematic diagram of a prior art PRACH/AICH             exemplary embodiment, the signature sequences for the first
exchange when first and second access attempts fail and an             access attempt is random and signature sequence for the
acquisition indicator is received only after a third access            second access attempt repeats that of the first access attempt,
attempt by the UE.                                                     while the power for both the first and second access attempts
   FIG. 3 is a table of sequence selection and power control      55   is the same, say for example at the initial power indicated by
for PRACH preamble transmissions according to four exem                higher layers P. In a exemplary fourth embodiment, the
plary and non-limiting embodiments of the invention.                   signature sequences for the first access attempt is random and
   FIG. 4 is a schematic diagram similar inform to FIG. 2 but          signature sequence for the second access attempt repeats that
showing transmit powerfor the PRACH preambles according                of the first access attempt, while the power for the first access
to the second and fourth embodiments of FIG. 4.                   60   attempt is higher than the initial power indicated by higher
   FIG. 5 is a logical flow diagram that illustrates the opera         layers (e.g., P+P) and the power for the second access
tion of a method, and the result of execution of computer              attempt is lower (e.g., P.).
program instructions by the data processor shown in FIGS.                 These four can be generalized as follows: the UE attempts
6A-B according to exemplary embodiments of the invention.              access to a wireless network by sending, on the random
   FIG. 6A shows a simplified block diagram of various elec       65   access channel at a first transmit power, a first preamble that
tronic devices that are Suitable for use in practicing the exem        comprises a signature sequence that is randomly generated
plary embodiments of this invention.                                   (e.g., randomly selected from a pre-determined set of signa
         Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 12 of 17


                                                      US 8,149,776 B2
                                5                                                                      6
ture sequences). Responsive to the UE determining that the              receive an AI on the slot of the AICH which is mapped by the
access attempt from sending the first preamble was unsuc                first preamble), then the UE randomly generates/selects
cessful (where the determining is for example the UE failing            another signature sequence for the second preamble that it
to find an AI in a slot of the AICH that is mapped by the sent          transmits on the RACH. If again the UE fails to receive in
first preamble), the UE re-attempts access to the wireless              response the acquisition indicator it expects on the AICH,
network by sending, again on the random access channel but              then the UE randomly generates/Selects still another signa
this time at a second transmit power, a second preamble that            ture sequence for the third preamble that it transmits on the
comprises a signature sequence. But in this case the second             RACH. At this point the UE's RACH counter is at its upper
transmit power is no greater than the first transmit power. For         limit of three. Should the UE choose to re-attempt RACH
the first and second embodiments above, the signature              10   access further, then the second RACH access attempt repeats
sequence of the first preamble and the signature sequence of            just as the first RACH access attempt, by which the UE
the second preamble are each randomly generated. For the                randomly selects a signature sequence for each preamble
third and fourth embodiments above, the signature sequence              transmission of the second RACH attempt.
for the first preamble is randomly generated and the signature            At the second row of FIG.3, and for the first RACH access
sequence for the second preamble is the same as the signature      15   attempt, according to the third and fourth embodiments the
sequence for the first preamble, re-used in the second pre              UE randomly selects a signature sequence and transmits a
amble.                                                                  first preamble that has the randomly generated/selected sig
   As compared to the prior art, each of those four embodi              nature sequence on the RACH. This is the same as the first and
ments decrease interference caused by the second preamble.              second embodiments. But in the third and fourth embodi
Additionally, the second embodiment also increases the like             ments, the UE re-uses the same sequence from the first pre
lihood that the Node B will correctly receive the first PRACH           amble of the RACH access attempt. Note at FIG. 3 for the
access attempt. Further, the third and fourth embodiments               third and fourth embodiments that for the first preamble in the
also reduce computation complexity by the UE since it does              second RACH access attempt, the UE generates anew another
not need to randomly generate another signature sequence for            signature sequence different from that used in the first RACH
the second PRACH attempt. Like the second embodiment,              25   access attempt. Re-use of the same signature sequence for
the fourth embodiment also increases the likelihood that the            subsequent preambles within the same RACH access attempt
Node B will correctly receive the first PRACH access                    avoids the need for the UE to expend processing power on
attempt. For this reason the fourth embodiment is considered            dynamically re-generating signature sequences for the sec
at this time to be the best mode.                                       ond and third preambles.
   These four exemplary and non-limiting embodiments are           30      According to these third and fourth embodiments, the UE
set forth in tabular form at FIG. 3. With respect to FIG. 3,            maps the first randomly generated signature sequence of the
assume that UE has a counter that limits the number of pre              first preamble to a particular slot on the AICH. The UE stores
ambles sent in each RACH access attempt to three, and these             this mapping it its local memory. If the UE does not find an AI
are termed the initial preamble (corresponding to the leftmost          for it at the mapped slot, then by re-using the same signature
preamble of FIG. 2 which as indicated there is sent with           35   sequence in the second (and third) RACH preambles it need
power P), the second preamble (corresponding to the cen                 only read its previously stored mapping to find the correct
tremost preamble of FIG. 2) and the third preamble (corre               AICH slot in which to look, and need not independently map
sponding to the rightmost preamble of FIG. 2). Of course the            each preamble's signature sequence independently to the
UE's counter may go to any integer maximum greater than                 AICH.
Zero, but we use three as the limit for this example. Each         40      Note that in both mapping and re-using the same signature
preamble that the UE sends on the PRACH increments the                  sequence, the sequences for all three preambles of a RACH
counter by one. Each time the counter reaches its maximum is            access attempt are known at the start of the RACH access
one RACH attempt. At the end of each RACH attempt, or                   attempt (defined by the UE's counter). In this manner the
when an AI is received on time, the UE re-sets its counter to           signature sequences for all but the first preamble of any
Zero. If the UE has not yet received the AI and therefore has      45   RACH access attempt are statically determined, as compared
not acquired access to the network once the counter hits its            to the prior art in which they are randomly generated as they
maximum, the UE can then re-attempt access in a second                  are needed for the upcoming preamble transmission.
RACH attempt, incrementing the counter again for each pre                 The two lowermost rows of the table at FIG. 3 tabulate the
amble it sends in the second RACH attempt. FIG.3 illustrates            power control aspects of the above exemplary embodiments
by way of example two distinct RACH access attempts,               50   of the invention. As noted above these may be combined with
where the UE begins the second RACH access attempt after                the signature sequence aspects of the invention or employed
failing to obtain the acquisition indicator following any of the        separately therefrom. As a review of the prior art shown at
three preamble transmissions of the first RACH access                   FIG.2 and as detailed in the background section above, for the
attempt, re-sets its counter, and begins the RACH process               initial preamble transmission during the first RACH access
aW.                                                                55   attempt, the UE sets its transmit power for the first preamble
   Excluding column titles, the first two rows of FIG. 3 illus          according to P, which is an initial power level for random
trate the signature sequence which the UE puts in the various           access to the network and which is obtained from higher
preambles according to the four exemplary embodiments                   layers. Further as noted for FIG. 2, for each subsequent pre
noted above, and the last two rows illustrate the power at              amble transmission while the UE's counter is not yet expired
which the UE transmits those preambles according to those          60   the UE increases it preamble transmit power one ramp step
same four exemplary embodiments.                                        (P in FIG. 2 which is also broadcast in system information)
  At the first row of FIG. 3 and for the first RACH access              as compared to the last preamble transmission. If that prior art
attempt, according to the first and second embodiments the              UEchooses to re-attempt another RACH access attempt after
UE randomly selects a signature sequence and transmits a                its counter tops out, it re-sets the counter and begins again as
first preamble that has the randomly generated/selected sig        65   with the first RACH access attempt where the first preamble
nature sequence on the RACH. If in response the UE fails to             of the second RACH attempt is again transmitted at the com
obtain the acquisition indicator (e.g., it does not correctly           manded power Pfif
         Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 13 of 17


                                                      US 8,149,776 B2
                               7                                                                         8
   The initial power level is obtained from higher layers, in            If the third preamble is necessary after the second preamble is
one particular embodiment, by exchanging the parameters                  transmitted, the UE increases the power used on the final
between the radio resource control RRC logical layer of the              (third) preamble of a RACH access attempt by more than one
eNBand the RRC layer of the UE. Bits signalled between the               additional power step over that used in the second-last (sec
network and the UE are on the physical layer. Consider those        5    ond) preamble, so that transmit power on the final preamble
bits the power value which the UE receives by example in                 exceeds transmit power on every other preamble of that same
system information from the network. The RRC layer of the                RACH access attempt. This makes it more likely the BS will
eNB uses P, to find that power value which it sends on the               receive the UE's third preamble and send an AI in response,
physical layer, and the RRC layer of the UE finds P. for its             thereby helping prevent the UE having to begin a whole new
own use using the power value which it receives on the physi        10   RACH access attempt.
cal layer. Thus P is obtained from the RRC layers of the                    There is a slight increased risk Such as when path loss is
eNB and the UE. In an embodiment it is this computed power               very low (e.g., UE very near the base station) that this initial
P, which the UE gets from its RRC layer, that is the trans               preamble transmission will render other RACH preamble
mit power for the second preamble for all embodiments at                 transmissions from other UEs unreadable by the base station,
FIG.3 and that is the transmit power for the first preamble of      15   but this is seen to be quite slight in view of other separation
the 1 and 3' embodiments at FIG.3. Note also that the same               factors already established in the RACH slot and sequence
higher layer can compute the transmit power P+P for the                  selection for contention based access. Further, to the extent it
first preamble for the 2" and 4" embodiments of FIG. 3. As               does happen, the UE power savings to any random UE is seen
a specific example, consider that the value signaled by the              to be a net positive over time, since it is anticipated that there
network in its system information and received at the UE's               will be more instances of this technique eliminating the need
receiver is Primary CPICHTX power. The network may also                  for the UE to send a second RACH preamble than there will
signal other relevant parameters, such as uplinkUL interfer              be that the UE would have to send a second RACH preamble
ence and some constant value, for example. The UE receives               due to its first RACH preamble being overpowered by another
those three signaled values, it may further measure the chan             UE using the same procedure.
nel to arrive at its own measured parameter, and computes           25      Also at FIG.3 at the second to last row is the power control
P. from those signaled and measured parameters. Specifi                  profile for the preambles according to the first and third
cally, the formula used at the UE's RRC layer may be, for                embodiments. Like the prior art, the first preamble is sent at
example: P (Primary CPICH power)-(CPICH RSCP)+                           the power commanded by the network, P. Howeverinthese
(UL interference)+(Constant Value); where CPICH RSCP                     exemplary embodiments the power at which the UE sends its
represents the UE's own measurement.                                30   second preamble (within a same RACH access attempt) is the
   One non-limiting embodiment of this aspect of the inven               same as that used to send the first preamble, P. In these
tion shown by way of example at the last row of FIG.3 takes              exemplary embodiments, all preambles of a RACH access
a different approach so as to better avoid the case where the            attempt are sentata same power, except for the last preamble
preamble transmitted with the initial power P yields no                  (e.g., tracked by the UE's counter) which is sent at a higher
resulting acquisition indicator on the AICH. Specifically,          35   transmit power. In the specific example at FIG. 3, the last
according to the second and fourth exemplary embodiments                 preamble is sent at a power increased one network-directed
of the invention, for the first preamble the UE sets its transmit        step size over the network-commanded initial power.
power at P+Po; one power step Po above the initial pre                      FIG. 4 illustrates schematically, similar in form to FIG. 2,
amble power P, indicated by higher layers. Recall that the               the power profile according to the second and fourth embodi
PRACH message part (right side of FIGS. 1B and 2) is trans          40   ments of the invention, shown at the last row of FIG. 3. The
mitted at a power that is increased over the power used on the           upper diagram illustrates the AICH 401 which is downlink
most recent preamble transmission (which resulted in the                 and received at the UE, and the lower diagram illustrates the
acquisition indicator on the AICH) by the power offset P, set            PRACH402 which is uplink and transmitted by the UE. Time
by higher layers. In a variation of the second and fourth                progresses left to right, and so at FIG. 4 a UE sends in a first
embodiments particularly shown at FIG. 3, the second pre            45   access slot 410 of a PRACH 402 a first preamble 412 at a first
amble is sent with a transmit power that is lower than that of           transmit power 411. The first preamble has a signature
the first preamble for the same RACH access attempt (e.g.,               sequence. The UE maps the first preamble to a first access slot
transmit powerfor the second preamble is reduced by a power              414 of the AICH 401 and tunes its receiver according to the
step size Po as compared to the transmit power for the first             mapping. At 416 the UE determines that the access attempt
preamble). Also as shown at FIG.3, the transmit powerfor the        50   from sending the first preamble has failed because the UE has
third preamble is greater than both the first preamble and the           not correctly received an AI at the mapped access slot 414.
second preamble, and in an exemplary embodiment the                      Responsive to this determining, the UE re-attempts access to
increase is in increments of the commanded step size (e.g.,              the wireless network by sending on the RACH 402 at a second
P+P+X-P+2P). In other variations of the second and                       transmit power 421 a second preamble 420 comprising a
fourth embodiments not shown at FIG.3, the second and third         55   signature sequence, in which the second transmit power 421
preamble transmissions are at the same power as would be                 is no greater than the first transmit power 411. The specific
generated by the prior art; namely, P+Po, and P+Po-Po.                   embodiment of FIG. 4 shows the second transmit power 421
Note that the result is that the first and second preamble               the second transmit power is an initial power Pindicated by
transmissions of each RACH access are then at the same                   the higher layers for random access and the first transmit
power: P+P.                                                         60   power 411 is greater than the second transmit power 421 by
   For the case where the UE is unsuccessful in obtaining an             one network-indicated step size Po.
acquisition indicator on the AICH during the first RACH                     Further at FIG.4, the UE maps the second preamble 420 to
access attempt, FIG. 3 also shows that the power control                 a second access slot 424 of the AICH 401 and tunes its
aspects of the second and fourth embodiments continue in the             receiver according to the mapping. For the case of the third
second RACH access attempt as the first; the UE re-sets its         65   and fourth embodiments in which the signature sequence is
counter and sends the first (and the second if needed) pre               re-used in each preamble of the same RACH access attempt,
amble transmission at one power step above the initial power.            the mapping is simply retrieved from the memory after being
         Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 14 of 17


                                                    US 8,149,776 B2
                                                                                                    10
stored there from the first preamble process. At 426 the UE           transmit power is greater than the first transmit power and
determines that the access re-attempt from sending the sec            greater than the second transmit power. The signature
ond preamble 420 has failed because the UE has not correctly          sequences of the third preamble may be randomly generated
received an AI at the mapped access slot 424. Responsive to           as at block 508, or re-used from the first preamble as at block
this determining, the UE again re-attempts access to the wire         51O.
less network by sending on the random access channel 402 at             At block 510 there is a decision based on whether the UE
a third transmit power 431 a third preamble 430 comprising a          finds an AI on the AICH slot that maps from the third pre
signature sequence, in which the third transmit power 431 is          amble. If there is an AI there, the UE gets access to the
greater than the first transmit power 411 and greater than the        network and sends at block 522 the PRACH message part at
second transmit power 421.                                       10   a transmit power that is increased by P, over the transmit
   The UE maps the third preamble 430 to a third access slot          power for the most recently transmitted preamble (third pre
434 of the AICH 401 and tunes its receiver according to the           amble in this example). If there is no AI there, the UE re-sets
mapping (as above, the mapping may be retrieved from a                its RACH counter at block 524 and begins again at block 502
local UE memory according to certain embodiments). At 436             for its second RACH access attempt. It is understood from
the UE correctly receives on the AICH 401 an AI at the           15   FIG. 5that the RACH counter has a maximum of three for this
mapped access slot 434, and in response sends a PRACH                 example, and that each time the UE sends a new preamble
message part 440 at a transmit power increased by Pover the           within a RACH access attempt it increments its RACH
transmit power used for the most recently transmitted pre             counter by one.
amble, which in this example is the third preamble 430. The              Reference is now made to FIG. 6A for illustrating a sim
value of P is also given by the network in broadcast system           plified block diagram of various electronic devices that are
information.                                                          Suitable for use in practicing the exemplary embodiments of
   FIG. 5 is a logical flow diagram that illustrates the opera        this invention. In FIG. 6A a wireless network 1 is adapted for
tion of a method, and the result of execution of computer             communication with an apparatus, such as a mobile commu
program instructions by the data processor shown in FIGS.             nication device which may be referred to as a UE 10, via a
6A-B below according to various exemplary embodiments of         25   network access node, such as a Node B (base station). The
the invention. FIG. 5 is not comprehensive of all the options         network 1 may include a network control element (NCE) 14
detailed above but Summarizes some major aspects of those             that may be embodied as a MME/S-GW (serving gateway) or
embodiments for the reader's convenience. At block 502 the            a radio network controller RNC or other higher network
UE attempts access to a wireless network by sending on the            element, and which provides connectivity with a broader
random access channel at a first transmit power a first pre      30   network 16. Such as a telephone network and/or a data com
amble comprising a signature sequence. This signature                 munications network (e.g., the internet). The UE 10 includes
sequence is randomly selected from a set of signature                 a data processor (DP) 10A, a memory (MEM) 10B that stores
sequences. Responsive to determining that the access attempt          a program (PROG) 10C, and a suitable radio frequency (RF)
from sending the first preamble was unsuccessful, which at            transceiver 10D for bidirectional wireless communications
block 504 of FIG.5 is by the UEfailing to properly receive an    35   over links 11 with the access node 12, which also includes a
AI at the AICH slot which maps from the sent first preamble,          DP12A, a MEM12B that stores a PROG12C, and a suitable
the UE at block 506 re-attempts access to the wireless net            RF transceiver 12D. The access node 12 is coupled via a data
work by sending on the random access channel at a second              path 13 to the NCE 14. Another data interface 15 may be
transmit power a second preamble comprising a signature               present for coupling to another access node (not shown) of the
sequence, in which the second transmit power is no greater       40   same type network 1. At least the PROG 10C and/or 12C may
than the first transmit power.                                        be assumed to include program instructions that, when
   The dotted lines indicate various options for the different        executed by the associated DP 10A and 12A, enable the
exemplary embodiments noted above. At block 508 the sig               electronic device to operate in accordance with the exemplary
nature sequence of the first and second preambles are ran             embodiments of this invention, as detailed above and in the
domly generated, which extends to the signature sequences of     45   process diagram of FIG. 5.
all preambles of the RACH access attempt. At block 510,                  The exemplary embodiments of this invention may be
different from block 508, the signature sequence for the first        implemented at least in part by computer Software executable
preamble is re-used in all other preambles of the same RACH           by the DP 10A of the UE 10, or by hardware, or by a combi
access attempt, and mapping of the signature sequence to the          nation of software and hardware (and firmware).
AICH slot is done once and stored in the UE's local memory.      50      For the purposes of describing the exemplary embodiments
At block 512 the first and second transmit powers are equal,          of this invention the UE 10 may be assumed to also include a
and set to the initial RACH power indicated by higher layers.         power control PC functional unit 10E, and the network access
Different from block 512, at block 514 the first transmit             node 12 of the first network 1 also includes a PC functional
power is greater than the second transmit power, and it is the        unit 12E. The PC functional units 10E, 12E, which may be in
second transmit power that is set to the initial RACH power      55   embodied as software stored in the MEM 10B, 12B, or as
indicated by higher layers. Note that these dotted line blocks        circuitry or some combination of computer Software and
may be used in various combinations, block 508 can be com             hardware (and firmware), are assumed to be constructed and
bined with either block s 512 or 514, and block 510 can be            operated in accordance with the exemplary embodiments of
also combined with either block s 512 or 514.                         this invention. These PC units 10E, 12E determine the trans
   Assuming the UE determines that the access re-attempt         60   mit power for the various preambles according to the power
from sending the second preamble was unsuccessful, which              control aspects of the invention. These PC units 10E, 12E may
FIG. 5 shows at block 516 as the UE failing to receive an AI          also control how the signature sequences are constructed for
at the AICH slot which maps from the second preamble, then            the various preambles according to the signature sequence
responsive to that determining the UE at block 518 again              aspects of the invention.
re-attempts access to the wireless network by sending on the     65      In general, the various embodiments of the UE 10 can
random access channel at a third transmit power a third pre           include, but are not limited to, cellular telephones, personal
amble comprising a signature sequence, in which the third             digital assistants (PDAs) having wireless communication
         Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 15 of 17


                                                      US 8,149,776 B2
                               11                                                                     12
capabilities, portable computers having wireless communi                display interface 20 and/or additionally process user inputs
cation capabilities, image capture devices such as digital              from the keypad 22 and elsewhere.
cameras having wireless communication capabilities, gam                    Certain embodiments of the UE 10 may also include one or
ing devices having wireless communication capabilities,                 more secondary radios such as a wireless local area network
music storage and playback appliances having wireless com               radio WLAN 37 and a Bluetooth R radio 39, which may
munication capabilities, Internet appliances permitting wire            incorporate an antenna on-chip or be coupled to an off-chip
less Internet access and browsing, as well as portable units or         antenna. Throughout the apparatus are various memories
terminals that incorporate combinations of such functions.              Such as random access memory RAM 43, read only memory
   The MEMs 10B and 12B may be of any type suitable to the              ROM 45, and in some embodiments removable memory such
local technical environment and may be implemented using           10   as the illustrated memory card 47 on which the various pro
any Suitable data storage technology, Such as semiconductor             grams 10C are stored. All of these components within the UE
based memory devices, flash memory, magnetic memory                     10 are normally powered by a portable power supply such as
devices and systems, optical memory devices and systems,                a battery 49.
fixed memory and removable memory. The DPs 10A and 12A                     The aforesaid processors 38, 40, 42, 44, 46, 50, if embodied
may be of any type suitable to the local technical environ         15   as separate entities in a UE 10 or eNB 12, may operate in a
ment, and may include one or more of general purpose com                slave relationship to the main processor 10A, 12A, which
puters, special purpose computers, microprocessors, digital             may then be in a master relationship to them. Embodiments of
signal processors (DSPs) and processors based on a multicore            this invention are most relevant to the baseband chip 42.
processor architecture, as non-limiting examples.                       though it is noted that other embodiments need not be dis
   Typically there will be a plurality of UEs 10 serviced by the        posed there but may be disposed across various chips and
network access node 12. The UEs 10 may or may not be                    memories as shown or disposed within another processor that
identically constructed, but in general are all assumed to be           combines some of the functions described above for FIG. 6B.
electrically and logically compatible with the relevant net             Any or all of these various processors of FIG. 6B access one
work protocols and standards needed for operation in the                or more of the various memories, which may be on-chip with
wireless network 1.                                                25   the processor or separate therefrom. Similar function-specific
   FIG. 6B illustrates further detail of an exemplary UE in             components that are directed toward communications over a
both plan view (left) and sectional view (right), and the inven         network broader than a piconet (e.g., components 36,38, 40.
tion may be embodied in one or some combination of those                42-45 and 47) may also be disposed in exemplary embodi
more function-specific components. At FIG. 6B the UE 10                 ments of the access node 12, which may have an array of
has a graphical display interface 20 and a user interface 22       30   tower-mounted antennas rather than the two shown at FIG.
illustrated as a keypad but understood as also encompassing             2B.
touch-screen technology at the graphical display interface 20             Note that the various chips (e.g., 38, 40, 42, etc.) that were
and Voice-recognition technology received at the microphone             described above may be combined into a fewer number than
24. A power actuator 26 controls the device being turned on             described and, in a most compact case, may all be embodied
and off by the user. The exemplary UE 10 may have a camera         35   physically within a single chip.
28 which is shown as being forward facing (e.g., for video                Note that the various blocks shown in FIG. 5 are directed
calls) but may alternatively or additionally be rearward facing         toward the UE 10, and may be viewed as method steps, and/or
(e.g., for capturing images and video for local storage). The           as operations that result from operation of computer program
camera 28 is controlled by a shutteractuator 30 and optionally          code, and/or as a plurality of coupled logic circuit elements
by a Zoom actuator 32 which may alternatively function as a        40   constructed to carry out the associated function(s). Consistent
volume adjustment for the speaker(s)34 when the camera 28               with these teachings, similar functionality resides in the net
is not in an active mode.                                               work access node to receive the UE-sent messages and to send
   Within the sectional view of FIG. 6B are seen multiple               those messages that FIG. 5 shows as the UE receiving, as well
transmit/receive antennas 36 that are typically used for cel            as the power values indicated by higher layers such as P iif
lular communication. The antennas 36 may be multi-band for         45   Po, and P.
use with other radios in the UE. The operable ground plane for             In general, the various exemplary embodiments may be
the antennas 36 is shown by shading as spanning the entire              implemented in hardware or special purpose circuits, soft
space enclosed by the UE housing though in Some embodi                  ware, logic or any combination thereof. For example, some
ments the ground plane may be limited to a smaller area, Such           aspects may be implemented inhardware, while other aspects
as disposed on a printed wiring board on which the power           50   may be implemented in firmware or software which may be
chip 38 is formed. The power chip 38 controls power ampli               executed by a controller, microprocessor or other computing
fication on the channels being transmitted and/or across the            device, although the invention is not limited thereto. While
antennas that transmit simultaneously where spatial diversity           various aspects of the exemplary embodiments of this inven
is used, and amplifies the received signals. The power chip 38          tion may be illustrated and described as block diagrams, flow
outputs the amplified received signal to the radio-frequency       55   charts, or using some other pictorial representation, it is well
(RF) chip 40 which demodulates and downconverts the signal              understood that these blocks, apparatus, Systems, techniques
for baseband processing. The baseband (BB) chip 42 detects              or methods described herein may be implemented in, as non
the signal which is then converted to a bit-stream and finally          limiting examples, hardware, Software, firmware, special pur
decoded. Similar processing occurs in reverse for signals               pose circuits or logic, general purpose hardware or controller
generated in the apparatus 10 and transmitted from it.             60   or other computing devices, or some combination thereof.
   Signals to and from the camera 28 pass through an image/                As such, it should be appreciated that at least Some aspects
Video processor 44 which encodes and decodes the various                of the exemplary embodiments of the inventions may be
image frames. A separate audio processor 46 may also be                 practiced in various components such as integrated circuit
present controlling signals to and from the speakers 34 and             chips and modules. The design of integrated circuits is by and
the microphone 24. The graphical display interface 20 is           65   large a highly automated process. Complex and powerful
refreshed from a frame memory 48 as controlled by a user                Software tools are available for converting a logic level design
interface chip 50 which may process signals to and from the             into a semiconductor circuit design ready to be fabricated on
          Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 16 of 17


                                                        US 8,149,776 B2
                               13                                                                       14
a semiconductor Substrate. Such software tools can automati                     ing access to the wireless network by sending from the
cally route conductors and locate components on a semicon                       transmitter on the random access channel at a second
ductor Substrate using well established rules of design, as well                transmit power a second preamble comprising a signa
as libraries of pre-stored design modules. Once the design for                  ture sequence, in which the second transmit power is no
a semiconductor circuit has been completed, the resultant                       greater than the first transmit power.
design, in a standardized electronic format (e.g., Opus,                     2. The method of claim 1, wherein:
GDSII, or the like) may be transmitted to a semiconductor                    the signature sequence of the first preamble and the signa
fabrication facility for fabrication as one or more integrated                   ture sequence of the second preamble are each randomly
circuit devices.
                                                                                 Selected from the set of signature sequences separately;
   Various modifications and adaptations may become appar             10
                                                                           and wherein determining that the access attempt from send
ent to those skilled in the relevant arts in view of the foregoing         ing the first preamble was unsuccessful comprises monitoring
description, when read in conjunction with the accompanying
drawings and the appended claims. For example, certain steps               an acquisition channel of the wireless network and failing to
shown in FIG. 3 may be executed in other than the order                    find an acquisition indicator on the acquisition channel that
shown, and certain of the computations described may be               15   corresponds to the sent first preamble.
performed in other ways. However, all such and similar modi                   3. The method according to claim 2, further comprising
fications of the teachings of this invention will still fall within        determining an initial transmit power from an indication
the scope of this invention.                                               obtained from higher layers, and wherein the first transmit
   Further, while the exemplary embodiments have been                      power is equal to the second transmit power which is the
described above in the context of the WCDMA system, it                     determined initial power.
should be appreciated that the exemplary embodiments of this                  4. The method according to claim 2, wherein the second
invention are not limited for use with only this one particular            transmit power is an initial transmit power determined from
type of wireless communication system, and that they may be                an indication obtained from higher layers and the first trans
used to advantage in other types of wireless communication                 mit power is greater than the second transmit power.
systems such as for example the LTE (E-UTRAN) system,                 25      5. The method according to claim 2, further comprising:
which uses protocol similar to WCDMA for random access                        responsive to determining that the access re-attempt from
procedures. Other exemplary but non-limiting wireless sys                        sending the second preamble was unsuccessful, again
tems include GSM. Relevant specifications for the LTE sys                        re-attempting access to the wireless network by sending
tem begins with series 36, but otherwise mirror the series 25                   from the transmitter on the random access channel at a
technical specifications for WCDMA noted above. Further,              30
                                                                                third transmit power a third preamble comprising a sig
the various names used for the channels and described param                     nature sequence, in which the third transmit power is
eters (e.g. AICH, PRACH, signature sequence, CAZAC, etc.)                       greater than the first transmit power and greater than the
are not intended to be limiting in any respect, as these chan                   second transmit power, and in which the signature
nels and parameters may be identified by any Suitable names                     sequences for the first, second and third preambles are
in different wireless protocols and standards.                        35
                                                                                each randomly selected from the set of signature
   It should be noted that the terms “connected,” “coupled,” or                 sequences separately.
any variant thereof, mean any connection or coupling, either
direct or indirect, between two or more elements, and may                    6. The method of claim 1, wherein:
encompass the presence of one or more intermediate ele                       the signature sequence of the first preamble is randomly
ments between two elements that are “connected’ or                    40         Selected from the set of signature sequences and the
“coupled together. The coupling or connection between the                        signature sequence of the second preamble is the same
elements can be physical, logical, or a combination thereof.                     as the signature sequence of the first preamble;
As employed herein two elements may be considered to be                    and wherein determining that the access attempt from send
“connected” or “coupled together by the use of one or more                 ing the first preamble was unsuccessful comprises monitoring
wires, cables and/or printed electrical connections, as well as       45   an acquisition channel of the wireless network and failing to
by the use of electromagnetic energy, Such as electromagnetic              find an acquisition indicator on the acquisition channel that
energy having wavelengths in the radio frequency region, the               corresponds to the sent first preamble.
microwave region and the optical (both visible and invisible)                 7. The method according to claim 6, further comprising
region, as several non-limiting and non-exhaustive examples.               determining an initial transmit power from an indication
   Furthermore, some of the features of the examples of this          50   received from higher layers, and wherein the first transmit
invention may be used to advantage without the correspond                  power is equal to the second transmit power which is the
ing use of other features. For example, the power control                  determined initial power.
features detailed above may be used in some embodiments of                    8. The method according to claim 6, wherein the second
the invention without the signature sequence aspects of the                transmit power is the determined initial power and the first
invention, and Vice versa. As such, the foregoing description         55   transmit power is greater than the second transmit power.
should be considered as merely illustrative of the principles,                9. The method according to claim 6, further comprising:
teachings, examples and exemplary embodiments of this                         responsive to determining that the access re-attempt from
invention, and not in limitation thereof.                                        sending the second transmit preamble was unsuccessful,
  We claim:                                                                      again re-attempting access to the wireless network by
  1. A method comprising:                                             60         sending from the transmitter on the random access chan
  attempting access to a wireless network by sending from a                      nelata third transmit power a third preamble comprising
     transmitter on a random access channel at a first transmit                  a signature sequence, in which the third transmit power
     power a first preamble comprising a signature sequence                      is greater than the first transmit power and greater than
     that is randomly selected from a set of signature                           the second transmit power, and in which the signature
     Sequences:                                                       65         sequence of the third preamble is the same as the signa
  responsive to determining that the access attempt from                         ture sequence of the first preamble and of the second
    sending the first preamble was unsuccessful, re-attempt                      preamble.
           Case 6:20-cv-00952-ADA Document 1-1 Filed 10/14/20 Page 17 of 17


                                                      US 8,149,776 B2
                            15                                                                       16
  10. An apparatus comprising:                                            and wherein the signature sequence of the second preamble
  a transmitter configured to attempt access to a wireless                   is the selected signature sequence of the first preamble
    network by sending on a random access channel at a first                 retrieved from the memory;
    transmit power a first preamble comprising a signature              and wherein the processor is configured to determine that the
     sequence that is randomly selected from a set of signa             access attempt from the first preamble was unsuccessful by
     ture sequences;                                                    tuning a receiver of the apparatus to monitor an acquisition
  a processor configured to determine that the access attempt           channel of the wireless network and determining that no
     from the first preamble was unsuccessful, and respon               acquisition indicator that corresponds to the sent first pre
     sive to such determining to cause the transmitter to re            amble was received at the receiver on the acquisition channel.
     attempt access to the wireless network by causing the         10      16. The apparatus according to claim 15:
     transmitter to send on the random access channel at a                wherein the receiver is configured to receive from higher
      second transmit power a second preamble comprising a                   layers parameters for an initial powerfor random access;
                                                                             and
      signature sequence, in which the second transmit power              the apparatus further comprises a memory storing the
     is no greater than the first transmit power.                  15        parameters;
   11. The apparatus according to claim 10, wherein the pro             and wherein the processor is further configured to determine
cessor is configured to randomly select from the set of signa           from the parameters the initial power for random access, and
ture sequences the signature sequence of the first preamble             wherein the first transmit power is equal to the second trans
and separately to randomly select from the set of signature             mit power which is equal to the initial power.
sequences the signature sequence of the second preamble;                  17. The apparatus according to claim 15:
and wherein the processor is configured to determine that the             wherein the receiver is configured to receive from higher
access attempt from the first preamble was unsuccessful by                   layers parameters for an initial powerfor random access;
tuning a receiver of the apparatus to monitor an acquisition                 and
channel of the wireless network and determining that no                   the apparatus further comprises a memory storing the
acquisition indicator that corresponds to the sent first pre       25        parameters;
amble was received at the receiver on the acquisition channel.          and wherein the processor is further configured to determine
   12. The apparatus according to claim 11:                             from the parameters the initial power for random access, and
   wherein the receiver is configured to receive from higher            wherein the second transmit power is the initial power and the
     layers parameters for an initial powerfor random access;           first transmit power is greater than the second transmit power.
     and
  the apparatus further comprises a memory storing the             30      18. The apparatus according to claim 15:
     received parameters;                                                  wherein the processor is configured to determine that the
and wherein the processor is further configured to determine                   access re-attempt from the second preamble was unsuc
from the parameters the initial power for random access, and                   cessful, and responsive to Such determining to cause the
wherein the first transmit power is equal to the second trans                  transmitter to again re-attempt access to the wireless
mit power which is equal to the determined initial power.
                                                                   35          network by causing the transmitter to send on the ran
  13. The apparatus according to claim 11:                                     dom access channel at a third transmit power a third
  wherein the receiver is configured to receive from higher                    preamble comprising a signature sequence, in which the
     layers parameters for an initial powerfor random access;                  third transmit power is greater than the first transmit
     and                                                                       power and greater than the second transmit power,
  the apparatus further comprises a memory storing the             40      and wherein the signature sequence of the third preamble is
     parameters;                                                               the selected signature sequence of the first preamble
and wherein the processor is further configured to determine                   retrieved from the memory.
from the parameters the initial power for random access, and               19. A non transitory computer readable memory storing a
wherein the second transmit power is the initial power and the          program of instructions that when executed by a processor
first transmit power is greater than the second transmit power.
                                                                   45   result in actions comprising:
   14. The apparatus according to claim 11:                                attempting access to a wireless network by sending on a
   wherein the processor is configured to determine that the                   random access channel at a first transmit power a first
       access re-attempt from the second preamble was unsuc                    preamble comprising a signature sequence that is ran
       cessful, and responsive to Such determining to cause the                domly selected from a set of signature sequences;
       transmitter to again re-attempt access to the wireless
                                                                   50      responsive to determining that the access attempt from
       network by causing the transmitter to send on the ran                   sending the first preamble was unsuccessful, re-attempt
       dom access channel at a third transmit power a third                    ing access to the wireless network by sending on the
       preamble comprising a signature sequence, in which the                  random access channel at a second transmit power a
       third transmit power is greater than the first transmit                 second preamble comprising a signature sequence, in
       power and greater than the second transmit power,           55          which the second transmit power is no greater than the
   and wherein the processor is configured to randomly select                  first transmit power.
       from the set of signature sequences, separately, the sig            20. A non transitory computer readable memory of claim
       nature sequence of the first, second and third preambles.        19, wherein:
   15. The apparatus according to claim 10, further compris               the signature sequence of the first preamble is randomly
ing a memory,                                                      60        Selected from the set of signature sequences and the
   wherein the processor is configured to randomly select                    signature sequence of the second preamble is the same
       from the set of signature sequences the signature                    as the signature sequence of the first preamble, retrieved
       sequence of the first preamble and to store the selected             from a memory.
       signature sequence in the memory;
